Exhibit 10.2

 

AGREEMENT TO FURTHER EXTEND TERMS OF PREVIOUS AGREEMENTS

 

This Agreement to Further Extend Terms of Previous Agreements is entered into
between PUBLIC CONSULTING GROUP, INC., a Massachusetts corporation (“PCG”), and
HEALTH MANAGEMENT SYSTEMS, INC, (“HMS”), a New York corporation.  Each of PCG
and HMS are sometimes referred to herein individually as a “Party” and together
as the “Parties.”

 

The Parties hereby agree to extend the terms of the Amended Master Teaming and
Non-Compete Agreement, and the Supplementary RAC Contract Teaming and
Confidentiality Agreement, both effective July 25, 2011, for an additional
period of 16 days beyond the November 14, 2012 date agreed to by the Parties in
their previous Agreement to Extend Terms of Previous Agreements dated
September 27, 2012.  This Agreement extends the terms of the above-referenced
Amended Master Teaming and Non-Compete Agreement, and the Supplementary RAC
Contract Teaming and Confidentiality Agreement, up to and including November 30,
2012.

 

 

Dated:

11/7/2012

 

 

 

 

 

 

 

 

 

 

HEALTH MANAGEMENT SYSTEMS, INC.

 

 

 

 

 

 

By:

/s/ William C. Lucia

 

 

Name: William C. Lucia

 

 

Title: Chief Executive Officer

 

 

 

 

 

PUBLIC CONSULTING GROUP, INC.

 

 

 

 

 

By:

/s/ Stephen Skinner

 

 

Name: Stephen Skinner

 

 

Title: Director of Public Consulting Group

 

--------------------------------------------------------------------------------